DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (U.S. 2015/0341212) and further in view of Goyal et al (U.S. 2013/0034100).

1. 	As per claim 1 Hsiao disclosed a method of content proxying, comprising: receiving from a first device a stream of data comprising a set of headers and a set of payload segments that is formatted in a first format that does not indicate content length in a header; encoding at least one of the payload segments of the received stream of data into a data chunk in a second format, the data chunk comprising (i) a header indicating a length of the data chunk and (II) at least one payload segment [In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules] (Paragraph. 0131). 


In the same field of endeavor Goyale further disclosed, “The method may be operated by a lookup front-end (LUF) processor that interfaces between a host providing lookup requests via packet header data and a search cluster for providing rule-matching of the packet data. A lookup request, including a packet header of a packet and an associated group identifier (GID), is first received. At least one key is then generated based on data of the packet header. The GID is compared against a global definition table to determine at least one table identifier (TID). Based on the TID, a subset of processing clusters that are capable of operating rule matching for the packet is determined (Paragraph. 0008).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated the method may be operated by a lookup front-end (LUF) processor that interfaces between a host providing lookup requests via packet header data and a search cluster for providing rule-matching of the packet data. A lookup request, including a packet header of a packet and an associated group identifier (GID), is first received. At least one key is then generated based on data of the packet header. The GID is compared against a global definition table to determine at least one table identifier (TID). Based on the TID, a subset of processing clusters that are capable of operating rule matching for the packet is determined as taught by Goyale in the method and system of Hsiao to increase productivity and reduce latency.

2. 	As per claim 2 Hsiao-Goyale disclosed wherein the first device is a client and the second device is a server (Hsiao, Paragraph 0007).   

3. 	As per claim 3 Hsiao-Goyale disclosed wherein the first device is a server and the second device is a client (Hsiao, Paragraph. 0007).
  
4. 	As per claim 4 Hsiao-Goyale disclosed wherein the format is a framing-based format (Hsiao, Paragraph. 0338).


5. 	As per claim 5 Hsiao-Goyale disclosed wherein the first format is an HTTP/2 format and the second device supports an HTTP/1 format (Hsiao, Paragraph. 0168)
  
6. 	As per claim 6 Hsiao-Goyale disclosed wherein the data chunk further comprises a chunk trailer having a delimiter for the data chunk (Hsiao, Paragraph. 0117). 

7. 	As per claim 7 Hsiao-Goyale disclosed wherein the received payload includes data from a read of a client socket such that the received payload is encoded into the data chunk without buffering (Hsiao, Paragraph. 0117).

8. 	As per claim 8 Hsiao-Goyale disclosed wherein buffering is enabled for a configured amount of data, wherein the data chunk is a first data chunk and the header is a first header the method further comprising: buffering the configured amount of data from an initial portion of the stream of data (Goyale, Paragraph. 0120); encoding the configured amount of data into a second data comprising a second header indicating a length of the second data chunk and (ii) the configured amount of data wherein the second data chunk is an initial data chunk; and forwarding the initial data chunk to the second device (Goyale, Paragraph. 0157).  

9. 	As per claim 9 Hsiao-Goyale disclosed wherein the stream of data is a first stream of data, wherein buffering is enabled for a configured amount of data and wherein a second received stream of data has a total size not exceeding the configured amount of data, the method further comprising: buffering the  second stream of data (Goyale, Paragraph. 0120); encoding the second stream of data into a content length packet including a content length header and the total size; and forwarding the content length packet to the second device (Goyale, Paragraph. 0157).  

10. 	As per claim 10 Hsiao-Goyale disclosed a system for content proxying, comprising:at least one processor configured to: receive from a first device a stream of 

However Hsiao did not disclose in detail at least one memory coupled to the at least one processor and configured to provide the at least one processor with instructions.

In the same field of endeavor Goyale further disclosed, “According to another embodiment of the present invention, the LIP is a general purpose computer having a processor, memory, communication interface, etc. (described in greater detail below in reference to FIG. 23). The general purpose computer is transformed into the LUF and its components, for example, by loading instructions into the processor that cause the computer to process lookup requests received from a host to determine the best match and return responses to the host. (Paragraph. 0271).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated According to another embodiment of the present invention, the LIP is a general purpose computer having a processor, memory, communication interface, etc. (described in greater detail below in reference to FIG. 23). The general purpose computer is transformed into the LUF and its components, for example, by loading instructions into the processor that cause the computer to process lookup requests received from a host to determine the best match and return responses to the host as taught by Goyale in the method and system of Hsiao to increase productivity and reduce latency.
 
11. 	As per claim 11 Hsiao-Goyale disclosed wherein the first device is a client and the second device is a server (Hsiao, Paragraph 0007).


.  
13. 	As per claim 13 Hsiao-Goyale disclosed wherein the first format is a framing-based format (Hsiao, Paragraph. 0338).
.  
14. 	As per claim 14 Hsiao-Goyaledisclosed wherein the first format is an HTTP/2 format and the second device supports an HTTP/1 format (Hsiao, Paragraph. 0168)
.  

15. 	As per claim 15 Hsiao-Goyale disclosed wherein the data chunk further comprises a chunk trailer having a delimiter for the data chunk (Hsiao, Paragraph. 0117).
.  

16. 	As per claim 16 Hsiao-Goyale disclosed wherein the at least one payload includes data from a read of a client socket such that the received payload is encoded into the data chunk without buffering (Hsiao, Paragraph. 0117)
.  

17. 	As per claim 17 Hsiao-Goyale disclosed wherein the data chunk is a first data chunk and the header is a first header the system further comprising: a buffer storing up to a configured amount of data, wherein buffering is enabled, and wherein the processor is further configured to: buffer the configured amount of data from an  portion of the stream of data (Goyale, Paragraph. 0120); encode the configured amount of data into second data chunk comprising a second header indicating a length of the second data chunk and (ii) the configured amount of data; wherein the second data chunk is an initial data chunk and forward the initial data chunk to the second device (Goyale, Paragraph. 0157).



19. 	As per claim 19 Hsiao-Goyale disclosed non-transitory computer readable storage medium storing a program which executed by a last one processing unit performs content proxying, the program comprising sets of instructions for: receiving from a first device a stream of data comprising a set of headers and a set of payload segments that is formatted in a first format that does not indicate content length in a header; encoding at least one of the payload segments of the received stream of data into a data chunk  in a second format the data chunk comprising (i) header indicating a length of the data chunk and (ii) at least one payload segment [In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules] (Paragraph. 0131). 
  

However forwarding the data chunk to a second device, wherein the second device does not support the first format.

However Hsiao did not disclose in detail and forwarding the data chunk to a second device, wherein the second device does not support the first format.


It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated the method may be operated by a lookup front-end (LUF) processor that interfaces between a host providing lookup requests via packet header data and a search cluster for providing rule-matching of the packet data. A lookup request, including a packet header of a packet and an associated group identifier (GID), is first received. At least one key is then generated based on data of the packet header. The GID is compared against a global definition table to determine at least one table identifier (TID). Based on the TID, a subset of processing clusters that are capable of operating rule matching for the packet is determined as taught by Goyale in the method and system of Hsiao to increase productivity and reduce latency.


20. 	As per claim 20 Hsiao-Goyale disclosed wherein the first format is an HTTP/2 format and the second device supports an HTTP/1 format (Hsiao, Paragraph. 0168).







Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443